COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

          ORDER DENYING APPELLANT’S MOTION FOR REHEARING EN BANC

Appellate case name:    Nelson Oroyo Rodriguez v. The State of Texas

Appellate case number: 01-17-00352-CR

Trial court case number:   1515550

Trial court:            351st District Court of Harris County


Appellant’s motion for rehearing en banc is denied.


       It is so ORDERED.


Justice’s signature: /s/ Laura Carter Higley
                       Acting for the En Banc Court


En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Lloyd, and Caughey.




Date: __December 20, 2018___